Name: 84/520/EEC: Commission Decision of 17 October 1984 granting financial assistance for special measures of Community interest relating to transport infrastructure (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  transport policy;  EU finance
 Date Published: 1984-11-07

 Avis juridique important|31984D052084/520/EEC: Commission Decision of 17 October 1984 granting financial assistance for special measures of Community interest relating to transport infrastructure (Only the German text is authentic) Official Journal L 290 , 07/11/1984 P. 0025 - 0026*****COMMISSION DECISION of 17 October 1984 granting financial assistance for special measures of Community interest relating to transport infrastructure (Only the German text is authentic) (84/520/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1889/84 of 26 June 1984 introducing special measures of Community interest relating to transport infrastructure (1), and in particular Article 4 thereof, Having obtained the opinion of the Committee referred to in Article 7 of that Regulation, Whereas the Federal Republic of Germany, in accordance with Article 2 of that Regulation, has submitted requests for financial assistance; Whereas the conditions set out in that Regulation for granting financial assistance are met, HAS ADOPTED THIS DECISION: Article 1 Financial assistance of 10 million ECU is hereby granted, as provided in the Annex to this Decision, to the projects and measures submitted by the Federal Republic of Germany, the salient features of which are set out in that Annex. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 17 October 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 177, 4. 7. 1984, p. 4. ANNEX 1.2.3.4.5.6 // // // // // // // Project No // Name of project or measure // Type of project or measure // Public expenditure foreseen from 1 January 1983 (million ECU) (1) // Total Community financing (as % of (4)) // Support in accordance with Regulation (EEC) No 1889/84 (million ECU) // // // // // // // (1) // (2) // (3) // (4) // (5) // (6) // // // // // // // D 1 // Rail: new three-track section of line Buchholz-Rotenburg // New rail line on Hamburg-Muenster Route // 13,44 (1984) // 45 // 6 // // // // // // // D 2 // Motorway: New bridge over the Sauer // New bridge on motorway between the Federal Republic of Germany and Luxembourg // 9,18 (1984) // 44 // 4 // // // // // // // // // // // Total // 10 // // // // // // (1) Rate of exchange: 1 ECU = DM 2,23296.